Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 1 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 2 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 3 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 4 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 5 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 6 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 7 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 8 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                           Document     Page 9 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                          Document      Page 10 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                          Document      Page 11 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                          Document      Page 12 of 13
Case 19-80014   Doc 272   Filed 07/05/19 Entered 07/05/19 15:22:58   Desc Main
                          Document      Page 13 of 13
